DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-22-21.
Claims 1, 2, 5, 8, 12, 13, 18, 19, 21, 23, 25, 26, 28, 31-33, 35, 42, 47, and 53 are pending in the instant application.

Election/Restrictions
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on .
Applicant’s election without traverse of Group I, a single nucleotide substitution, within 100 nucleotides of a target region proximate to a 5’ end, which nucleic acid domain specifically binds to a surface-attached sequencing oligonucleotide, claims 1, 2, 5, 8, 12, 13, 18, 19, 21, 23, 25, 26, 28, 31-33, 35, 42, 47 in the reply filed on 12-22-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 12, 13, 18, 19, 21, 23, 25, 26, 28, 31-33, 35, 42, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al (Poster 336, Clontech Laboratories, A Streamlined Method for the Production, Screening, and Application of sgRNAs for CRISPR/Cas Gene Editing, (2014)), Zhang et al (WO 2016/094867), and Ravinder et al (WO 2016/057951), the combination in view of Xiao et al (Bioinformatics, Vol. 30, No. 8, pages 1180-1182 (2014)) and Bae et al (Bioinformatics, Vol. 30, No. 10, pages 1473-1475 (2014)).
The claims are drawn to methods of assessing a sample of guide RNA molecules comprising determining the nucleotide sequences of a plurality of guide RNA molecules of the sample, comparing the nucleotide sequences of the plurality of guide RNA , wherein determining the nucleotide sequences of the plurality of guide RNA molecules comprises combining the plurality of guide RNA molecules with one or more template switching oligonucleotides comprising a 3’ hybridization domain and a sequence adapter, a retroviral reverse transcriptase, and dNTPs in a reaction mixture under conditions sufficient to produce a plurality of product nucleic acids, each product nucleic acid comprising a guide RNA molecule and one or more template switching oligonucleotides, each hybridized to adjacent regions of a single product nucleic acid comprising a region polymerized from the dNTPs by the retroviral reverse transcriptase, 

Zhang et al (WO 2016/094867) (See IDS filed 11-18-19) teach methods of assessing a sample of guide RNA molecules comprising determining the nucleotide sequences of a plurality of guide RNA molecules of the sample, comparing the nucleotide sequences of the plurality of guide RNA molecules to a reference guide RNA sequence to identify sequence variants relative to the reference guide RNA sequence, determining a level of variants relative to the reference guide RNA sequence comprising one or more of a nucleotide substitution, insertion or deletion relative to the reference guide RNA sequence, within 100 nucleotides proximate to a 5’ end of the reference guide RNA sequence and/or within a bulge region of the reference guide RNA sequence and/or within a nexus region of the reference guide RNA sequence, and, for each sequence variant guide RNA molecule present at a level greater than or equal to 0.1%, identifying the nucleotide sequence of the targeting domain of the sequence variant, and determining one or more potential off-target sites for the targeting domain of the sequence variant, which guide RNA molecules and reference guide RNA sequence comprise a targeting domain within the first 30 nucleotides, further comprising assigning a value to the sample of guide RNA molecules based on the determined level of sequence variants, further comprising assigning a mismatch frequency to the sample of guide RNA molecules based on the determined level of truncation variants and/or sequence variants, wherein determining the nucleotide 
Ravinder et al (WO 2016/057951) (See IDS filed 11-18-19) teach methods of assessing a sample of guide RNA molecules comprising determining the nucleotide sequences of a plurality of guide RNA molecules of the sample, comparing the , wherein determining the nucleotide sequences of the plurality of guide RNA molecules comprises combining the plurality of guide RNA molecules, one or more template switching oligonucleotides comprising a 3’ hybridization domain and a sequence adapter, a retroviral reverse transcriptase, and dNTPs in a reaction mixture under conditions sufficient to produce a plurality of product nucleic acids, each product nucleic acid comprising a guide RNA molecule and one or more template switching oligonucleotides, each hybridized to adjacent regions of a single product nucleic acid 
Xiao et al, Bioinformatics, Vol. 30, No. 8, pages 1180-1182 (2014)) (See IDS filed 11-18-19) address the need to design alignment tools to exhaustively and effectively identify potential off-target sites in Cas9/guide RNA systems by providing a local alignment tool, CasOT, for finding potential off-target sites in genomic or user-provided sequences by utilizing user-specified types of protospacer adjacent motifs and various mismatches allowed in the seed and non-seed regions (see entire document).
Bae et al (Bioinformatics, Vol. 30, No. 10, pages 1473-1475 (2014)) (See IDS filed 11-18-19) teach a novel algorithm, Cas-OFFinder, for identifying CRISPR/Cas-derived RNA-guided engineered nucleases, and which algorithm is not limited by mismatch numbers and provides variations in protospacer-adjacent motifs recognized by Cas9 (seen entire document, esp. the Abstract and Methods text on page 1473, Results and Discussion on page 1474).

For these reasons, the instant invention would have been obvious to one of ordinary skill at the time of filing. 

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-4-22
/JANE J ZARA/Primary Examiner, Art Unit 1635